EXHIBIT 10.3

 

SYNAPTICS INCORPORATED

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

This Performance Stock Unit Award Agreement (this “Agreement”) is made as of
August 17, 2020, by and between Synaptics Incorporated., a Delaware corporation
(the “Company”), and ___________ (the “Grantee”).

 

1.Certain Definitions.  Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Synaptics
Incorporated 2019 Equity and Incentive Compensation Plan (the “Plan”) and in
Exhibit A attached hereto.

2.Grant of PSUs.  Subject to and upon the terms, conditions and restrictions set
forth in this Agreement, including any additional terms and conditions for the
Grantee’s country (for Grantees outside the United States only) set forth in any
attached Appendix that would form part of this Agreement, and in the Plan,
pursuant to authorization under resolutions of the Committee, the Company has
granted to the Grantee as of August 17, 2020 (the “Date of Grant”) an award of
performance-based Restricted Stock Units (“PSUs”).  The “target number of PSUs”
subject to the award evidenced hereby is _______ PSUs.  Subject to the degree of
attainment of the performance goals established for these PSUs as described in
this Agreement (the “Performance Condition”), the Grantee may earn from 0% to
200% of the PSUs.  Each PSU shall then represent the right of the Grantee to
receive one share of Common Stock or its cash equivalent subject to and upon the
terms and conditions of this Agreement.  

3.Restrictions on Transfer of PSUs.  Subject to Section 15 of the Plan, neither
the PSUs evidenced hereby nor any interest therein or in the Common Stock
underlying such PSUs shall be transferable prior to payment to the Grantee
pursuant to Section 5 hereof other than by will or pursuant to the laws of
descent and distribution.

4.Vesting of PSUs.  

 

(a)

Subject to the terms and conditions of this Agreement, the PSUs covered by this
Agreement shall be subject to performance and service based vesting conditions.

 

(i)

Performance Condition.  The number of PSUs that satisfy the Performance
Condition (the “Earned PSUs”) will be based on the Company’s achievement of
certain performance goals during the Performance Period, as described on Exhibit
A, and may range between 0% and 200% of the target number of PSUs set forth in
this Agreement and in Exhibit A.

 

(ii)

Service Condition.  A portion of the Earned PSUs will vest on each of the
following dates, subject to the Grantee’s continuous employment through each
such date:

 

August 17, 2021:

One-third of the PSUs that satisfy the Performance Condition

 

August 17, 2022:

One-third of the PSUs that satisfy the Performance Condition

 

August 17, 2023:

One-third of the PSUs that satisfy the Performance Condition

1

 

--------------------------------------------------------------------------------

 

Any PSUs that do not vest in accordance with this Section 4 will be forfeited
(i) upon the termination of the Grantee’s employment if the Grantee ceases to be
continuously employed by the Company or a Subsidiary prior to the applicable
service based vesting date provided above and (ii) as of the last day of the
Performance Period to the extent the Performance Condition has not been met (and
such PSUs have not previously been forfeited).  For purposes of this Agreement,
“continuously employed” (or substantially similar terms) means the absence of
any interruption or termination of the Grantee’s employment with the Company or
a Subsidiary.  Continuous employment shall not be considered interrupted or
terminated in the case of transfers between locations of the Company and its
Subsidiaries.

 

(b)

Treatment of PSUs Upon a Change in Control.

 

(i)

Notwithstanding Section 4(a) above, if at any time before the end of the
Performance Period and while the Grantee is continuously employed by the Company
or a Subsidiary, a Change in Control occurs, then the target number of PSUs
shall be deemed to have satisfied the Performance Condition and shall be
considered “Earned PSUs” for purposes of this Agreement, and the Performance
Period shall be deemed completed as of immediately prior to the closing of the
Change in Control.  

 

(ii)

If, in connection with a Change in Control, a Replacement Award is provided to
the Grantee to continue, replace or assume any Earned PSUs, such Replacement
Award shall remain outstanding and will vest thereafter pursuant to the service
based vesting schedule in Section 4(a).  If, however, a Replacement Award is not
provided in respect of such Earned PSUs, then the Earned PSUs shall become fully
vested and nonforfeitable immediately prior to and contingent upon the
consummation of the Change in Control.  

 

(c)

If the Grantee is subject to the Company’s Change of Control Severance Policy
for Principal Executive Officers (the “CiC Severance Policy”) and experiences a
qualifying termination that provides for accelerated vesting under the CiC
Severance Policy during the “Change of Control Period” (as defined in the CiC
Severance Policy), then notwithstanding anything in this Agreement to the
contrary and subject to the Grantee’s satisfying the release requirement set
forth in the CiC Severance Policy, (i) the Vesting Date (as defined below) for
the PSUs shall be the later of (A) the date of such qualifying termination and
(B) the “Effective Date” (as defined in the CiC Severance Policy) and (ii) if
the Change in Control occurs during the Performance Period, the target number of
PSUs will be deemed to have satisfied the Performance Condition as of such
Vesting Date.

5.Form and Time of Payment of PSUs.  

 

(a)

Payment for the PSUs, after and to the extent they have satisfied both the
Performance Condition and the service based vesting condition in Section 4(a)
(such date, the “Vesting Date”), shall be made in the form of Common Stock or
the cash equivalent.  Except as provided in Section 5(b), payment shall be made
within sixty (60) days following the Vesting Date attributable to such PSUs.

2

 

--------------------------------------------------------------------------------

 

 

(b)

Notwithstanding Section 5(a), to the extent that the PSUs become vested on the
date of a Change in Control, Grantee will receive payment for vested PSUs in
shares of Common Stock on the date of the Change in Control; provided, however,
that if such Change in Control would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Section 409A of the Code applies to such distribution, the
Grantee is entitled to receive the corresponding payment on the date that would
have otherwise applied pursuant to Section 5(a).

 

(c)

Except to the extent provided by Section 409A of the Code and permitted by the
Committee, no shares of Common Stock may be issued to the Grantee at a time
earlier than otherwise expressly provided in this Agreement.

 

(d)

The Company’s obligations to the Grantee with respect to the PSUs that become
vested in accordance with Section 4 will be satisfied in full upon the issuance
of Common Stock corresponding to such PSUs.

6.Dividend Equivalents; Voting and Other Rights.

 

(a)

The Grantee shall have no rights of ownership in the Common Stock underlying the
PSUs and no right to vote the Common Stock underlying the PSUs until the date on
which the Common Stock underlying the PSUs is issued or transferred to the
Grantee pursuant to Section 5 above.

 

(b)

Upon the payment of vested PSUs in accordance with Section 5 above, the Grantee
shall receive additional shares of Common Stock or cash, as applicable, equal in
value to the accrued dividend equivalents (without interest).  The amount of
dividend equivalents for each vested PSU shall equal the dividends paid on one
share of Common Stock for each dividend whose record date occurs during the
period between the Date of Grant and the payment of the vested PSUs in
accordance with Section 5 above.

 

(c)

The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Stock in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

7.Adjustments.  The PSUs and the number of shares of Common Stock issuable for
each PSU, and the other terms and conditions of the grant evidenced by this
Agreement, are subject to adjustment as provided in Section 11 of the Plan.

8.Withholding Taxes.  To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment or vesting event under this Agreement, the Grantee agrees that
the Company will withhold from the shares of Common Stock required to be
delivered to the Grantee under this Agreement, shares of Common Stock having a
value equal to the amount required to be withheld under applicable income and
employment tax laws.  The shares so retained shall be credited against any such
withholding requirement at the market value of such Common Stock on the date of
such delivery.  To the extent that the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the obligation of the
Company to make any such delivery or payment that the Grantee make arrangements
satisfactory to the Company for payment of the

3

 

--------------------------------------------------------------------------------

 

balance of such taxes or other amounts required to be withheld.  In no event
will the market value of the shares of Common Stock to be withheld and/or
delivered pursuant to this Section 8 to satisfy applicable withholding taxes
exceed the minimum amount required to be withheld, unless (i) an additional
amount can be withheld and not result in adverse accounting consequences, (ii)
such additional withholding amount is authorized by the Committee, and (iii) the
total amount withheld does not exceed the Grantee’s estimated tax obligations
attributable to the applicable transaction.

9.Compliance With Law.  The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.

10.Compliance With or Exemption From Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code.  This Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause this Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force or effect until amended to comply with or
be exempt from Section 409A of the Code (which amendment may be retroactive to
the extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee).  Notwithstanding the foregoing, the Company
is not guaranteeing any particular tax outcome, and the Grantee shall remain
solely liable for any and all tax consequences associated with the PSUs.

11.Interpretation.  Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

12.No Right to Future Awards or Employment.  The grant of the PSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards.  The grant of the PSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law.  Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.

13.Relation to Other Benefits.  Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.

14.Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s written consent, and (b) the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code or Section 10D
of the Exchange Act.

15.Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be

4

 

--------------------------------------------------------------------------------

 

deemed to be separable from the other provisions hereof, and the remaining
provisions hereof shall continue to be valid and fully enforceable.

16.Relation to Plan and Compensation Recovery Policy.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistency
between the provisions of this Agreement and the Plan, the Plan shall
govern.  The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein or in the Plan, have
the right to determine any questions which arise in connection with this
Agreement.  Notwithstanding anything in this Agreement to the contrary, Grantee
acknowledges and agrees that this Agreement and the award described herein (and
any settlement thereof) are subject to the terms and conditions of the Company’s
clawback policy (if any) as may be in effect from time to time specifically to
implement Section 10D of the Exchange Act and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Common Stock may be traded)
(the “Compensation Recovery Policy”), and that relevant sections of this
Agreement shall be deemed superseded by and subject to the applicable terms and
conditions of the Compensation Recovery Policy from and after the effective date
thereof.

17.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the PSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means.  The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

18.Governing Law.  This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

19.Successors and Assigns.  Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

20.Acknowledgement and Complete Agreement.  The Grantee acknowledges that the
Grantee (a) has received a copy of the Plan, (b) has had an opportunity to
review the terms of this Agreement and the Plan, (c) understands the terms and
conditions of this Agreement and the Plan and (d) agrees to such terms and
conditions.  

21.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.




5

 

--------------------------------------------------------------------------------

 

SYNAPTICS INCORPORATED


By:                   

 

Name:  
Title:  

 

Grantee Acknowledgment and Acceptance

 

By:                  

 

Name:  

 

6

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PERFORMANCE CONDITION

Subject to Section 4 of this Agreement, the number of PSUs as to which the
Performance Condition is satisfied and that will be considered Earned PSUs will
be determined as set forth below in this Exhibit A.  Such determination will be
made (i) as to one-third (1/3) of the target number of PSUs (as set forth in
Section 2 of this Agreement) based on the Company’s Design Win Revenue during
the Performance Period identified below (the “Target Number of Design Win
PSUs”), (ii) as to one-third (1/3) of the target number of PSUs based on the
Company’s Non-GAAP Gross Margin Percentage during the Performance Period
identified below (the “Target Number of Non-GAAP Gross Margin PSUs”), and (iii)
as to one-third (1/3) of the target number of PSUs based on the Company’s
Non-GAAP Operating Expenses during the Performance Period identified below (the
“Target Number of Non-GAAP Operating Expenses PSUs”).

Performance Period:  Four fiscal quarters ending June 26, 2021

Definitions of Performance Metrics:

“Design Win Revenue” shall be the approved estimated lifetime revenue value from
new designs at Synaptics customers, which have been converted into a design win
in the Company’s fiscal year 2021, as reported from Synaptics’ SalesForce.com
CRM system during the Performance Period, subject to the adjustments set forth
below.

“Non-GAAP Gross Margin Percentage” shall be (i) GAAP total revenue minus costs
of goods sold subject to the adjustments set forth below, divided by (ii) GAAP
total revenue.

“Non-GAAP Operating Expenses” shall be GAAP operating expenses, subject to the
adjustments set forth below.

Permitted Adjustments

Design Win Revenue, Non-GAAP Gross Margin Percentage and Non-GAAP Operating
Expenses shall each be adjusted for the following items or events:

 

▪

charges, costs or benefits or gains associated with restructurings of the
Company;

 

▪

litigation or claim adjudication, judgments or settlements;

 

▪

mergers, acquisitions, spin-off non-recurring integration and transaction costs,
or divestitures;

 

▪

intangible asset amortization related to mergers and acquisitions;

 

▪

material changes in business, operations, corporate or capital structure;

 

▪

foreign exchange gains and losses outside of norms;

 

▪

derivative-related gains and losses;

 

▪

charges and costs associated with asset or other write-downs and impairments;

 

▪

charges associated with in-process research and development write-offs in asset
acquisitions;

 

▪

charges associated with share-based compensation programs including phantom
stock programs;

 

▪

costs associated with special retention programs; and

 

▪

the movement of an operation into discontinued operations or its sale after the
start of the Performance Period.

 

--------------------------------------------------------------------------------

 

Scaling for Performance Above/Below Target

The Committee will determine the number of PSUs that satisfy the Performance
Condition for each performance metric during the Performance Period based on the
following goals (with earned amounts based on linear interpolation for
performance levels in between the following goals):

Achievement Level

Design Win Revenue

Non-GAAP Gross Margin Percentage

Non-GAAP Operating Expenses

Percentage of Target Number of PSUs Allocated to Performance Metric Earned

Threshold

$1.0 billion

48.3%

$398.0 million

0%

Target

$1.3 billion

49.9%

$358.0 million

100%

Maximum

$2.0 billion

51.5%

$318.0 million

200%

 

2

 